                Case 19-10702-MFW                Doc 733        Filed 12/05/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                         )
In re:                                   )                           Chapter 11
                                         )
SOUTHCROSS ENERGY PARTNERS, L.P.,        )                           Case No. 19-10702 (MFW)
et al.,                                  )
                                         )                           Jointly Administered
Debtors.1                                )
                                         )                           Re: D.I. 603, 674, 675, 677 & 709
                                         )

               NOTICE OF FURTHER ADJOURNMENT OF CONFIRMATION
             HEARING TO A DATE TO BE DETERMINED AND EXTENSION OF
             CERTAIN OTHER DEADLINES RELATED TO CONFIRMATION OF
                 DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION

         PLEASE TAKE NOTICE that, as previously noticed,2 the hearing on confirmation (the

“Confirmation Hearing”) of the Chapter 11 Plan for Southcross Energy Partners L.P. and its

Affiliated Debtors [D.I. 675] (as may be modified, amended, or supplemented from time to time,

the “Plan”)3 is currently scheduled for December 16, 2019 at 2:00 p.m. (Eastern Standard Time)

before the Honorable Mary F. Walrath, United States Bankruptcy Judge in the United States
         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233); Southcross
CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
(3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi
Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd.
(0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama
Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross Processing LLC (0672); FL Rich Gas
Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas Utility,
LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings, LLC (0613); and T2 EF Cogeneration
LLC (4976). The debtors’ mailing address is 1717 Main Street, Suite 5300, Dallas, TX 75201.
         2
         As set forth in the Notice of Adjournment of Confirmation Hearing and Extension of Certain Other
Deadlines Related to Confirmation of Debtors’ Chapter 11 Plan of Reorganization [D.I. 709] (the “Prior
Adjournment Notice”), certain of the Confirmation Deadlines (as defined therein) were previously adjourned.
Such dates are being further adjourned as set forth herein.
         3
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan, the Disclosure Statement Order, or the Prior Adjournment Notice, as applicable.
             Case 19-10702-MFW          Doc 733        Filed 12/05/19   Page 2 of 3



Bankruptcy Court for the District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 4,

Wilmington, Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Disclosure Statement Order,

the Confirmation Hearing has been adjourned to a date to be determined.

       PLEASE TAKE FURTHER NOTICE that, in connection with such adjournment, the

Confirmation Deadlines listed in the Prior Adjournment Notice are also adjourned.

       PLEASE TAKE FURTHER NOTICE that the Debtors will provide additional notice

when the Confirmation Hearing and the Confirmation Deadlines are rescheduled.

       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to further adjourn

the Confirmation Hearing and the Confirmation Deadlines.

       PLEASE TAKE FURTHER NOTICE that a copy of the Disclosure Statement [D.I. 677],

the Plan, and any related documents may be obtained from (i) Kurtzman Carson Consultants LLC

at    no     charge     by     accessing     the       Debtors’   restructuring    website     at

http://www.kccllc.net/southcrossenergy, by writing to 222 N. Pacific Coast Highway, Suite 300, El

Segundo, California 90245, or by telephone at (866) 967-0671 (toll-free) or (310) 751-2671 (if

calling from outside the U.S. or Canada) or (ii) for a fee via PACER at

http://www.deb.uscourts.gov.




                                                   2
            Case 19-10702-MFW   Doc 733    Filed 12/05/19    Page 3 of 3



Dated: December 5, 2019
       Wilmington, Delaware

                                          Respectfully submitted,
                                          MORRIS, NICHOLS ARSHT & TUNNELL LLP

                                          /s/ Joseph C. Barsalona II
                                          Robert J. Dehney (No. 3578)
                                          Andrew R. Remming (No. 5120)
                                          Joseph C. Barsalona II (No. 6102)
                                          Eric W. Moats (No. 6441)
                                          1201 North Market Street, 16th Floor
                                          P.O. Box 1347
                                          Wilmington, Delaware 19899-1347
                                          Tel.: (302) 658-9200
                                          Fax: (302) 658-3989
                                          rdehney@mnat.com
                                          aremming@mnat.com
                                          jbarsalona@mnat.com
                                          emoats@mnat.com

                                          -and-

                                          DAVIS POLK & WARDWELL LLP

                                          Marshall S. Huebner (admitted pro hac vice)
                                          Darren S. Klein (admitted pro hac vice)
                                          Steven Z. Szanzer (admitted pro hac vice)
                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Tel.: (212) 450-4000
                                          Fax: (212) 701-5800
                                          marshall.huebner@davispolk.com
                                          darren.klein@davispolk.com
                                          steven.szanzer@davispolk.com

                                          Counsel to the Debtors and Debtors in Possession




                                     3
